DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-28-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Brown et al. (US20170045795).



Re claim 3, Brown et al. further teaches for example in fig. 11c and 12a-12d, the connection element is an electrical component (para. 0126).

Re claim 4, Brown et al. further teaches for example in fig. 11c and 12a-12d, the connection element is routed laterally out of the insulating glazing (fig. 12a, 12c , 12d).

Re claim 9, Brown et al. further teaches for example in fig. 11c and 12a-12d, the coating is electrically conductive or at least electrically switchable (abstract).

Re claim 10, Brown et al. further teaches for example in fig. 11c and 12a-12d, the coating is transparent (para. 0123).

Re claim 11, Brown et al. further teaches for example in fig. 11c and 12a-12d, the outer seal contains polysulfides, silicones, silicone rubber, polyurethanes, polyacrylates, copolymers and/or mixtures thereof (para. 0047).

Re claim 15, Brown et al. further teaches for example in fig. 11c and 12a-12d, as building interior glazing, building exterior glazing, and/or façade glazing (para. 0004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 6-8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20170045795).

Re claim 6, supra claim 1. Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, the inner end of the connection element contacts the busbar at a distance from an outer edge of the insulating glazing (fig. 12a).
But, Brown et al. fails to explicitly teach a distance of 10 mm to 13 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to maintain the integrity of the primary seal, as taught by Brown et al. (para. 0125).

Re claim 7, supra claim 1. Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, the thickness of the first and/or second pane (fig. 12a).
But, Brown et al. fails to explicitly teach a thickness is 4 mm to 19 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness, since it has been held that where the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to provide structural rigidity for windows, as is taught by Brown et al. (para. 0004).

Re claim 8, supra claim 1.  Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, the spacer has a height (fig. 12a).
But, Brown et al. fails to explicitly teach a height of approximately 9 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to provide a sealed inner volume, as taught by Brown et al. (para. 0123).

Re claim 13, supra claim 1.  Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, the first and/or second pane is/are designed as glass.
But, Brown et al. fails to explicitly teach textured glass.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide texture, since the subtrates are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.


Re claim 14, supra claim 1. 
But, Brown et al. fails to explicitly teach a method for producing an insulating glazing comprising electrically contacting a coating with a connection element, wherein the coating is applied on an inner-side surface of a first pane, b) extruding a spacer comprising a polymeric main body on the first pane such that the spacer surrounds an outer end of the connection element, c) mounting a second pane on the spacer such that the spacer is arranged, via a pane contact surface in each case, between the first pane and the second pane to form an assembly, d) pressing the assembly, and e) inserting an outer seal into the outer interpane space.
However, the examiner interprets the claimed limitations to be the method of manufacturing and therefore, the claimed method steps are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  


Re claim 16, supra claim 3.  Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, the connection element (1205) with at least one electrical component (para. 0125-0126).
But, Brown et al. fails to explicitly teach a cable and/or a flexible printed circuit board.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a different connection element, since cables, wires, and flexible printed circuit boards are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to provide electrical connectivity, as taught by Brown et al. (para. 0125-0126).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20170045795) in view of Rozbicki et al. (US20210191216).

Re claim 2, supra claim 1.  Furthermore, Brown et al. further teaches for example in fig. 11c and 12a-12d, an inner end of the connection element (fig. 12a) and the busbar (1150).
But, Brown et al. fails to explicitly teach an opaque edge region is provided for covering the inner end of the connection element as well as the busbar.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. with Rozbicki et al. in order to block the view of the busbar form the observer, as taught by Rozbicki et al. (para. 0061).

Re claim 5, supra claim 2. Furthermore, Rozbicki et al. teaches for example in fig. 3c, 3d, 4a, 4b, 4d, and 7, the outer opaque edge region extends at an outer edge of the first pane with a width (fig. 4d).
But, Brown et al. in view of Rozbicki et al. fails to explicitly teach a width of 10 mm to 35 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in view of Rozbicki et al. in order to block the view of the busbar form the observer, as taught by Rozbicki et al. (para. 0061).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-23-22